The plaintiff sues on two notes with one credit on each. The defendant averred that he had made other payments in goods, work, etc., which are not credited on the notes. Each party introduced evidence on said averred payments, and the Court submitted the following and only issue: "Is the defendant W. R. Roberts indebted to the plaintiff, and if so, in what amount?" Answer: "The face of the notes, with interest, less the credits."
The only exception by the defendant is to the judgment, he contending that the verdict was too indefinite to warrant any judgment. *Page 489 
What, then, does "less the credits" mean? Our construction is that it means the credits on the notes. To draw the judgment, only a calculation was necessary, which was done by his Honor. Id certum est quod certum reddipotest. Defendant relied on Morrison v. Watson, 95 N.C. 479, but it does not fit his case. There were several issues, and the answers were inconsistent. The Court said: "If there be an irreconcilable conflict in the findings of the jury upon the issues submitted or between the verdict and the judgment, a new trial will be awarded." If the jury intended other credits it is reasonable to suppose that they would have specified those allowed and the amount. Those endorsed were specific enough. The judgment is agreeable to the verdict.
Affirmed.
(784)